Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  June 21, 2017                                                                                        Stephen J. Markman,
                                                                                                                 Chief Justice

  155089                                                                                                    Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
  WELLS FARGO BANK, NA, Trustee for                                                                          Joan L. Larsen
  OPTION ONE MORTGAGE LOAN TRUST                                                                          Kurtis T. Wilder,
  2005-2 ASSET BACKED CERTIFICATES,                                                                                   Justices
  SERIES 2005-2,
             Plaintiff-Appellee,
  v                                                                 SC: 155089
                                                                    COA: 328186
                                                                    Mackinac CC: 2014-007577-CH
  SBC IV REO, LLC,
            Defendant-Appellant,
  and
  CAPITOL NATIONAL BANK,
           Defendant-Appellee.

  _________________________________________/

         On order of the Court, the application for leave to appeal the November 29, 2016
  judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral
  argument on whether to grant the application or take other action. MCR 7.305(H)(1).
  The parties shall file supplemental briefs within 42 days of the date of this order
  addressing: (1) whether defendant SBC IV REO, LLC is a bona fide purchaser for value
  such that the doctrine of equitable subrogation cannot be applied in this case; (2) whether
  defendant SBC will be prejudiced by application of equitable subrogation; and, (3)
  whether the limitation period of MCL 600.5801(4) applies to the plaintiff’s claim for
  equitable subrogation. The parties should not submit mere restatements of their
  application papers.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           June 21, 2017
           t0614
                                                                               Clerk